PER CURIAM.
The evidence in this collision case is in hopeless and irreconcilable conflict. None of the differing accounts of the accident seem intrinsically probable. Nearly all the testimony was oral, *475and the judge of the District Court had the opportunity of judging the credibility and accuracy of the'witnesses, it is therefore a case in which to apply the principle that the decision of the trial court should not be reversed, unless it is clearly wrong. The Parthian (C. C.) 48 Fed. 564. We are satisfied with the opinion and the conclusion of the learned District Judge.
The decree of the District Court is affirmed, with costs to the appellee in this court.